Citation Nr: 0531910	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for chloracne and other 
skin conditions (including nummular eczema, acne vulgaris, 
cystic acne, seborrhea and graphaphilia), to include as 
secondary to exposure to herbicides.



WITNESS AT HEARINGS ON APPEAL

Appellant








INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran's claim was previously denied in a January 2003 
decision.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
August 2003, the Court granted a joint motion of the veteran 
and the Secretary of Veterans Affairs (Secretary) to vacate 
and remand the Board's previous denial of this claim.  
Subsequently, in April 2004, this case was remanded back to 
the RO for a VA Travel Board hearing.  The case again was 
remanded in December 2004 to obtain private medical records.


FINDINGS OF FACT

1.  Acne vulgaris had its onset during the veteran's period 
of service in Vietnam.

2.  No other skin disability, variously diagnosed as nummular 
eczema, acne vulgaris, cystic acne, seborrhea, and 
graphaphilia, had  its onset during the veteran's military 
service, and none can reasonably be attributed to an incident 
of military service, to include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Acne vulgaris was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.103, 3.303 (2005).

2.  No other skin disability, to include nummular eczema, 
cystic acne, seborrhea and graphaphilia, was incurred in or 
aggravated by active military service, and none may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
December 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The December 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in October 1999.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until December 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
October 1999 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

38 U.S.C.A. § 1116(a)(1) 
For the purposes of section 1110 of this title, and subject 
to section 1113 of this title- 
(A) a disease specified in paragraph (2) of this subsection 
becoming manifest as specified in that paragraph in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; and 
(B) each additional disease (if any) that 
(i) the Secretary determines in regulations prescribed under 
this section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and 
(ii) becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and while so serving was exposed to that 
herbicide agent, 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service. 
(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following: 
(A) Non-Hodgkin's lymphoma becoming manifest to a degree of 
disability of 10 percent or more. 
(B) Each soft-tissue sarcoma becoming manifest to a degree of 
disability of 10 percent or more other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma. 
(C) Chloracne or another acneform disease consistent with 
chloracne becoming manifest to a degree of disability of 10 
percent or more within one year after the last date on which 
the veteran performed active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 
(D) Hodgkin's disease becoming manifest to a degree of 
disability of 10 percent or more. 
(E) Porphyria cutanea tarda becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975. 
(F) Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) becoming manifest to a degree of 
disability of 10 percent or more. 
(G) Multiple myeloma becoming manifest to a degree of 
disability of 10 percent or more. 
(H) Diabetes Mellitus (Type 2). 
See 38 C.F.R. §§ 3.307(a), 3.309(e).

Analysis

The veteran's service medical records indicate that he was 
treated for a rash in the groin area in June 1968.  An 
examination conducted in September 1968 in conjunction with 
his discharge from military service reflected normal findings 
pertaining to his skin.  Moreover, the veteran denied having 
any abnormalities associated with his skin.  During a VA 
physical examination conducted in September 1969, no 
dermatological abnormalities were observed.  However, 
treatment notes from a private physician indicate that the 
veteran was seen for acne in May 1969, and that as of April 
1979, he still had acne on his chest.  A VA physical 
examination conducted in April 1979 reflected acne on the 
veteran's upper arms, shoulders, and back.

VA outpatient treatment records dated in February 1980 
indicate that the veteran was suffering from acne, but that 
this could not be associated to the veteran's Vietnam 
service.  Later that year, the veteran was treated for 
cystic-type acne and acne/folliculitis.  He also was observed 
to have a chronic dermatitis of the impetigo type.  
Similarly, in July 1983, a VA physician diagnosed acne 
vulgaris of unknown etiology.  However, the acne was not 
consistent with chloracne.  

The remainder of the clinical records reflects more current 
treatment for acne.  However, chloracne has been ruled out.  
This is exemplified by the report of a private physician 
dated in November 1992. Records from James W. Donnelly, M.D., 
show treatment for eczema of the arms, legs, and abdomen.

During testimony at personal hearings in July 2001 and 
September 2004, the veteran indicated that he had developed 
skin lesions during his tour of duty in the Republic of 
Vietnam.  He introduced Xeroxed copies of photographs to 
demonstrate his point.  This is consistent with the statement 
previously mentioned from a comrade-in-arms who indicated 
that he had known the veteran from October 1967 to October 
1968 while in military service, and that he had observed skin 
lesions on the veteran's face, neck, back, chest, upper arms, 
legs, and groin area that did not respond to treatment.

The only indication of the presence of a chronic skin 
disorder during the veteran's military service is that 
attested to by the veteran and a comrade-in-arms.  It is 
entirely possible, however, that the veteran suffered from 
periodic skin rashes while on active duty.  Although his 
service medical records indicate only that he was treated for 
a skin rash in the groin area, his testimony as to the other 
areas of his body affected by a skin condition was very 
credible. Post-service medical records show a continuity of 
treatment for a specific skin disorder, acne vulgaris, 
consistent with the veteran's recollections. Resolving the 
benefit of the doubt in the veteran's 
favor, the Board finds that service connection for acne 
vulgaris is in order. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303 (2005).

No other skin disorder, however, is shown to have had its 
onset in service or is related to any incident of service, 
including exposure to Agent Orange. The VA physician who 
examined the veteran in March 2002 specifically determined 
that he did not have chloracne or any skin condition related 
to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.307, 3.309 (2005).


ORDER

Service connection for acne vulgaris is granted.

Service connection for chloracne and other skin conditions 
(including nummular eczema, cystic acne, seborrhea and 
graphaphilia), to include as secondary to exposure to 
herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


